Motion Denied and Order filed October 22, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00286-CR
                                 ____________

                  DANIEL GLENN OSTRANDER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 30th District Court
                           Wichita County, Texas
                       Trial Court Cause No. 56,171-A


                                     ORDER

      Appellant is represented by appointed counsel, Melvin K. Horany.
Appellant’s brief was originally due May 26, 2020. We have granted more than 90
days to file appellant’s brief -- until September 30, 2020. No brief was filed and on
September 30, 2020, counsel filed a further motion to extend time to file
appellant’s brief. Counsel did not allege any exceptional circumstances in the
request.
      We deny the motion to extend time and issue the following order.

      We order Melvin K. Horany to file a brief with the clerk of this court on or
before October 30, 2020. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM




Panel consists of Chief Justice Frost and Justices Wise and Bourliot.